         Case: 3:20-cv-50339 Document #: 1 Filed: 09/09/20 Page 1 of 6 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION


 RENEA E. DRUMMER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-50339

 SUNRISE CREDIT SERVICES, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes RENEA E. DRUMMER (“Plaintiff”), by and through the undersigned

attorneys, complaining as to the conduct of SUNRISE CREDIT SERVICES, INC. (“Defendant”),

as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Illinois.

                                              PARTIES



                                                  1
        Case: 3:20-cv-50339 Document #: 1 Filed: 09/09/20 Page 2 of 6 PageID #:2




   4. Plaintiff is a consumer over 18 years-of-age residing in Winnebago County, Illinois, which

is located within the Northern District of Illinois.

   5. Defendant is a third-party debt collector and corporation organized under the laws of the

State of New York. Defendant is headquartered at 260 Airport Plaza, Farmingdale, New York

11735. Defendant regularly collects from consumers in the State of Illinois.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7.    The instant action stems from Defendant’s attempts to collect upon defaulted a defaulted

telecommunications bill (“subject debt”) that Plaintiff purportedly owes AT&T Uverse (“AT&T”).

   8.    Around November 2019, Plaintiff began receiving phone calls to her cellular phone, (608)

XXX-9391, from Defendant.

   9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9391. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   10. Defendant has used a variety of phone numbers when placing calls to Plaintiff’s cellular

phone, including but not limited to: (608) 713-7321 and (608) 713-7330.

   11. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activities.

   12. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.




                                                   2
       Case: 3:20-cv-50339 Document #: 1 Filed: 09/09/20 Page 3 of 6 PageID #:3




   13. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon the subject debt.

   14. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease contacting her.

   15. Despite Plaintiff’s demands, Defendant has continued to place collection calls to

Plaintiff’s cellular phone through the filing of the instant action.

   16. Plaintiff has received at least 20 phone calls from Defendant since asking it to stop calling.

   17. Frustrated over Defendant’s continued conduct, Plaintiff spoke with the undersigned

attorneys regarding her rights, resulting in expenses.

   18. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   19. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies unwanted collection calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

calls, increased usage of her telephone services, loss of cellular phone capacity, diminished

cellular phone functionality, decreased battery life on her cellular phone, and diminished space

for data storage on her cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff repeats and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   23. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.



                                                   3
      Case: 3:20-cv-50339 Document #: 1 Filed: 09/09/20 Page 4 of 6 PageID #:4




   24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of FDCPA §1692c(a)(1) and §1692d

   25. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(1), prohibits a debt collector from

communicating with a consumer “at any unusual time or place or a time or place known or which

should be known to be inconvenient to the consumer.” Moreover, the FDCPA, pursuant to 15

U.S.C. §1692d, prohibits a debt collector from engaging “in any conduct the natural consequence

of which is to harass, oppress, or abuse any person in connection with the collection of a debt.”

§1692d(5) further prohibits, “causing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.”

   26. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop. Defendant called Plaintiff at least 20 times after she demanded that

Defendant cease calling her. This repeated behavior of systematically calling Plaintiff’s phone in

spite of Plaintiff’s demands was harassing and abusive. The frequency and volume of calls shows

that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff

into submission.

   27. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct in placing the calls was inconvenient and harassing to Plaintiff.

         b. Violations of FDCPA §1692e

   28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”



                                                 4
       Case: 3:20-cv-50339 Document #: 1 Filed: 09/09/20 Page 5 of 6 PageID #:5




   29. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   30. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendant stop

contacting her, Defendant continued to ceaselessly contact Plaintiff via automated calls. Instead

of putting an end to this harassing behavior, Defendant systematically placed at least 20 phone

calls to Plaintiff’s cellular phone in a deceptive attempt to force Plaintiff to answer its calls and

ultimately make a payment. Through its conduct, Defendant misleadingly represented to Plaintiff

that it had the legal ability to contact her when it no longer had consent to do so.

        c. Violations of FDCPA §1692f

   31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   32. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff over 20 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without Plaintiff’s permission is

unfair and unconscionable behavior. These means employed by Defendant only served to worry

and confuse Plaintiff.

   33. As pled in paragraphs 18 through 20, Plaintiff has been harmed and suffered damages as

a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, RENEA E. DRUMMER, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;


                                                  5
      Case: 3:20-cv-50339 Document #: 1 Filed: 09/09/20 Page 6 of 6 PageID #:6




   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: September 9, 2020                            Respectfully submitted,

s/ Nathan C. Volheim                                 s/ Eric D. Coleman
Nathan C. Volheim, Esq. #6302103                     Eric D. Coleman, Esq. # 6326734
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Northern District of Illinois        Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                              (331) 307-7648 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             ecoleman@sulaimanlaw.com

s/Alejandro E. Figueroa
Alejandro E. Figueroa, Esq. #6323891
Counsel for Plaintiff
Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 575-8181 Ext. 120 (phone)
(630) 575-8188 (fax)
alejandrof@sulaimanlaw.com




                                                6
